1

2                                                            JS-6
3

4

5

6

7                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
8

9

10   Luis Villegas,                       Case 2:18-CV-01775-JLS-SK
11             Plaintiff,                 Judgment
12      v.

13   MMH, LLC, a California Limited
     Liability Company;
     M.W.F., Inc., a California
14   Corporation;
     and Does 1-10,
15
               Defendants.
16

17

18

19

20

21

22

23

24

25

26


                                      1
1           Judgment is entered as follows in favor of Plaintiff Luis Villegas and
2    against Defendants MMH, LLC and M.W.F., Inc.:
3           Villegas is awarded of $4,000.00 in statutory damages; $5,292.50 in
4    attorney’s fees; and eligible costs upon an Application to the Clerk to Tax Costs
5    pursuant to Local Rule 54-2 and 54-3.
6           Additionally, Defendants MMH, LLC and M.W.F., Inc., are ordered to
7    provide a compliant accessible parking space, accessible transaction counter and
8    accessible path of travel in and throughout the merchandise aisles, at the property
9    located at 5474 Valley Blvd., Los Angeles, California, in compliance with the
10   Americans with Disabilities Act Accessibility Guidelines.
11

12
     Dated: January 30, 2019
13
                                                    _____________________________
14                                                   HON. JOSEPHINE L. STATON
15                                                           United States District Judge

16

17

18

19

20

21

22

23

24

25

26


                                              2
